Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 27, 2018

The Court of Appeals hereby passes the following order:

A19A0853. LINDA MARIE JACKSON HOLMES v. JAMES L. HOLMES.

      The parties were divorced pursuant to a final judgment and decree entered on
September 17, 2018. The wife, Linda Marie Jackson Holmes, filed a notice of appeal
on October 17, 2018. We, however, lack jurisdiction.
      Appeals from “judgments or orders in divorce, alimony, and other domestic
relations cases” must be made by application for discretionary appeal. OCGA §
5-6-35 (a) (2). “[C]ompliance with the discretionary appeals procedure is
jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991). The
wife’s failure to follow the discretionary appeal procedure deprives us of jurisdiction
over this direct appeal. Accordingly, the wife’s appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                           12/27/2018
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                          , Clerk.